Exhibit 10.1

AMENDED AND RESTATED AGREEMENT WITH STOCKHOLDERS

This AMENDED AND RESTATED AGREEMENT WITH STOCKHOLDERS (this “Agreement”) is made
and entered into as of March 23, 2015 by and among AEP Industries Inc., a
Delaware corporation (the “Company”), and KSA Capital Management, LLC, a
Delaware limited liability company (“KSA Capital”), Daniel D. Khoshaba, managing
member of KSA Capital (“Mr. Khoshaba”), and KSA Capital Master Fund, Ltd., an
exempted company incorporated and existing under the laws of the Cayman Islands
(“KSA Capital Fund” and, together with KSA Capital and Mr. Khoshaba, the “KSA
Group”).

WHEREAS, on April 16, 2014, the Company and the KSA Group entered into the
Agreement with Stockholders (the “Original Agreement”);

WHEREAS, on March 12, 2015, the KSA Group (and/or affiliates) purchased 1,400
shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock”), in various open market transactions, in violation of, among other
things, Section 3.3(a) of the Original Agreement; and

WHEREAS, the Company and the KSA Group now desire to amend and restate the
Original Agreement in its entirety.

NOW, THEREFORE, in consideration of the foregoing premises and the covenants,
agreements and representations and warranties contained herein, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

REPRESENTATIONS AND WARRANTIES OF KSA GROUP

Each of the KSA Group hereby makes, jointly and severally with the other members
of the KSA Group, the following representations and warranties to the Company:

Section 1.1 Investment Management Agreement. The Investment Management Agreement
by and between Crown Cork & Seal Company, Inc. Pension Plan, organized in
Pennsylvania (“Crown”), and KSA Capital, dated March 19, 2004 (the “Investment
Management Agreement”), was terminated on or about May 4, 2014. The parties
thereto have not entered into any similar agreement regarding the Common Stock
since such termination date and none of the KSA Group has had voting or
dispositive power with respect to any shares of the Common Stock owned by Crown
since such termination date.

Section 1.2 Existence; Authority. Each of the KSA Group is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization. Each of the KSA Group has all requisite power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. Each of the KSA Group has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement and the transactions contemplated hereby.

Section 1.3 Enforceability. This Agreement has been duly and validly executed
and delivered by each of the KSA Group and, assuming due and valid
authorization, execution and



--------------------------------------------------------------------------------

delivery by the Company, this Agreement constitutes, a legal, valid and binding
obligation of each of the KSA Group, enforceable against each of the KSA Group
in accordance with its terms, except as such enforceability may be affected by
bankruptcy, insolvency, moratorium and other similar laws relating to or
affecting creditors’ rights generally and general equitable principles.

Section 1.4 Ownership. Immediately following consummation of the Open Market
Sales (as defined herein), assuming no sales of the Common Stock by any of the
KSA Group from the date hereof through such sale date(s), each of KSA Capital,
KSA Capital Fund and Mr. Khoshaba will beneficially own (as defined under Rule
13d-3 of the Securities Exchange Act of 1934, as amended, and the rules
promulgated thereunder (the “Exchange Act”)) 863,184 shares of the Common Stock.

Section 1.5 Absence of Litigation. There is no suit, action, investigation or
proceeding pending or, to the Knowledge of any of the KSA Group, threatened
against such party that could impair the ability of any of the KSA Group to
perform its obligations hereunder or to consummate the transactions contemplated
hereby.

Section 1.6 Other Acknowledgments. With respect to legal, tax, accounting,
financial and other considerations involved in the transactions contemplated by
this Agreement, including the Open Market Sales, none of the KSA Group is
relying on the Company (or any agent or representative thereof). Each of the KSA
Group has carefully considered and, to the extent it believes such discussion
necessary, discussed with professional legal, tax, accounting, financial and
other advisors the suitability of the transactions contemplated by this
Agreement, including the Open Market Sales. Each of the KSA Group acknowledges
that neither the Company nor any of its directors, officers, subsidiaries or
Affiliates has made or makes any representations or warranties, whether express
or implied, of any kind except as expressly set forth in this Agreement.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company makes the following representations and warranties to each of the
KSA Group:

Section 2.1 Existence; Authority. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
The Company has all requisite corporate power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby. The Company has taken all necessary
corporate action to authorize the execution, delivery and performance of this
Agreement and the transactions contemplated hereby.

Section 2.2 Enforceability. This Agreement has been duly and validly executed
and delivered by the Company and, assuming due and valid authorization,
execution and delivery by each of the KSA Group, this Agreement constitutes a
legal, valid and binding obligation of the Company, enforceable against it in
accordance with its terms, except as such enforceability may be affected by
bankruptcy, insolvency, moratorium and other similar laws relating to or
affecting creditors’ rights generally and general equitable principles.

Section 2.3 Absence of Litigation. There is no suit, action, investigation or
proceeding pending or, to the Knowledge of the Company, threatened against the
Company that could impair the ability of the Company to perform its obligations
hereunder or to consummate the transactions contemplated hereby.

 

2



--------------------------------------------------------------------------------

ARTICLE III

COVENANTS

Section 3.1 Public Announcement. Except as required by applicable law, which
includes any filing requirements the KSA Group may have pursuant to
Section 13(d) and Section 16 of the Exchange Act, none of the KSA Group, the
trustees, directors, officers or employees of any of the KSA Group (the “KSA
Representatives”), or any of their respective Affiliates, shall issue or cause
to be issued any press release or make any public statement relating to the
transactions contemplated hereby.

Section 3.2 Open Market Sales and Related Filings.

(a) Within five business days of the date of this Agreement, KSA Capital shall
sell 1,400 shares of Common Stock in one or more open market sales (the “Open
Market Sales”) on the Nasdaq Global Select Market (“Nasdaq”).

(b) The KSA Group shall timely make all filings required under the Exchange Act
relating to the KSA Group’s beneficial ownership (as defined under Rule 13d-3 of
the Exchange Act) of, and pecuniary interest in, shares of the Common Stock and
the Open Market Sales hereunder. For purposes of clarity, such filings shall
include reports on Schedules 13D or 13G under the Exchange Act and on Form 4
under Section 16 of the Exchange Act. Prior to filing such reports, the KSA
Group shall provide the Company and its counsel a reasonable opportunity to
review and comment upon such reports. No statements made in the foregoing
filings will be inconsistent with the representations, warranties and covenants
made by the KSA Group in this Agreement.

Section 3.3 Standstill and Support.

(a) During the period beginning on the date of the Original Agreement and ending
on the date of the Company’s 2016 Annual Meeting of Stockholders, or any
adjournment or postponement thereof, none of the KSA Group or any of their
Affiliates shall acquire, offer or propose to acquire, or agree to acquire,
directly or indirectly, by purchase or otherwise, (i) additional shares of
Common Stock and any other securities of the Company entitled to vote in the
election of directors, or securities convertible into, or exercisable or
exchangeable for, securities of the Company entitled to vote in the election of
directors, whether or not subject to the passage of time or other contingencies
(collectively “Voting Securities”), or (ii) direct or indirect rights or options
to acquire (through purchase, exchange, conversion or otherwise) additional
Voting Securities.

(b) Each of the KSA Group will not publicly oppose, or recommend to any of the
Company’s stockholders to vote against or withhold a vote for, any of the
nominees nominated by the Company Board (defined below) for election as a
director of the Company at the Company’s 2015 and 2016 Annual Meetings of
Stockholders (or any adjournment or

 

3



--------------------------------------------------------------------------------

postponement thereof). Each of the KSA Group will cause all Voting Securities
that it is entitled to vote at such annual meetings (whether held of record or
beneficially) to be present for quorum purposes and to be voted at the Company’s
2015 and 2016 Annual Meetings of Stockholders (or any adjournment or
postponement thereof) in favor of the election of each of the nominees nominated
by the Board of Directors of the Company (the “Company Board”) for election as a
director of the Company.

(c) Each of the KSA Group agree that from and after the date of the Original
Agreement until the date of the Company’s 2016 Annual Meeting of Stockholders
(or any adjournment or postponement thereof), except as otherwise specifically
provided in this Agreement, none of the KSA Group, and each of the KSA Group
will cause its respective principals, directors, stockholders, members,
partners, officers, employees, agents and Affiliates not to, in any way,
directly or indirectly:

 

  i. make, participate in or encourage any “solicitation” (as such term is used
in the proxy rules of the Securities and Exchange Commission (the “SEC”)) of
proxies with respect to the election or removal of directors or any other matter
or proposal or seek to advise, encourage or influence any Person with respect to
the voting of any Voting Securities;

 

  ii. initiate, propose or otherwise “solicit” (as such term is used in the
proxy rules of the SEC), directly or indirectly, the Company’s stockholders for
the approval of shareholder proposals, whether made pursuant to Rule 14a-4 or
Rule 14a-8 under the Exchange Act, or otherwise, or cause or encourage any
Person to initiate any such shareholder proposal;

 

  iii. seek, alone or in concert with others, election or appointment to, or
representation on, or nominate or propose the nomination of any candidate to the
Company Board, or seek, alone or in concert with others, the removal of any
member of the Company Board;

 

  iv. form or join in a partnership, limited partnership, syndicate or other
group, including, without limitation, a “group” as defined under Section 13(d)
of the Exchange Act, with respect to any Voting Securities, or deposit any
Voting Securities into a voting trust, arrangement or agreement or subject any
Voting Securities to any voting trust, arrangement or agreement, in each case
other than solely with other parties of the KSA Group with respect to Voting
Securities now or hereafter owned by them;

 

  v. act alone or in concert with others to (i) control or seek to control, or
influence or seek to influence, the management, the Company Board or the
policies of the Company, (ii) make any public statement critical of the Company,
its directors or management, or (iii) seek, propose, or make any statement with
respect to any merger, consolidation, business combination, tender or exchange
offer, sale or purchase of assets, sale or purchase of securities, dissolution,
liquidation, restructuring, recapitalization or similar transactions involving
the Company or its subsidiaries;

 

4



--------------------------------------------------------------------------------

  vi. with respect to the Company or the Voting Securities, (i) otherwise
communicate with the Company’s stockholders or others pursuant to Rule
14a-1(l)(2)(iv) under the Exchange Act, (ii) participate in, or take any action
pursuant to, any “shareholder access” proposal that may be adopted by the SEC,
or (iii) conduct any nonbinding referendum;

 

  vii. have any discussions or communications, or enter into any arrangements,
understanding or agreements (whether written or oral), with, or advise, finance,
assist or encourage, any other Person in connection with any of the foregoing,
or make any investment in or enter into any arrangement or understanding or form
a “group” with any other Person that engages, or offers or proposes to engage,
in any of the foregoing;

 

  viii. make or disclose any statement regarding any intent, purpose, plan or
proposal with respect to the Company Board, the Company, its management,
policies, affairs or assets, or the Voting Securities or this Agreement that is
inconsistent with the provisions of this Agreement, including, without
limitation, any intent, purpose, plan or proposal that is conditioned on, or
would require the waiver, amendment, nullification or invalidation of, any
provision of this Agreement, or take any action that could require the Company
to make any public disclosure relating to any such intent, purpose, plan,
proposal or condition;

 

  ix. take or seek to take, or cause or seek to cause or solicit others to take,
directly or indirectly, any action inconsistent with any of the foregoing; or

 

  x. request that the Company or the Company Board or any of their respective
representatives amend or waive any provision of this Section 3.3(c) (including
this sentence) or for the Company Board to specifically invite any of the KSA
Group or KSA Representatives to take any of the actions prohibited by this
Section 3.3(c).

(d) For so long as the provisions of Section 3.3(c) hereof are applicable to the
KSA Group, each of the KSA Group and the Company agree that they will refrain
from disparaging, impugning or taking any action reasonably likely to damage the
reputation of the other party or the directors or officers of the Company. The
foregoing will not apply to any compelled testimony or production of
information, either by legal process, subpoena, or as part of a response to a
request for information from any governmental authority with jurisdiction over
the party from whom information is sought.

3.4 Company Option to Purchase.

(a) At all times beginning on the date of the Original Agreement and ending on
the earlier of (i) April 16, 2016 and (ii) the first date that none of the KSA
Group is a 10% or more Beneficial Owner (as defined in the Amended and Restated
Rights Agreement, dated as of March 28, 2014, by and between the Company and
American Stock Transfer & Trust Company, LLC, as amended from time to time (the
“Amended and Restated Rights Agreement”)) of the Common Stock based on the
then-total outstanding shares of Common Stock (the “Option

 

5



--------------------------------------------------------------------------------

Period”), the Company shall have the right, but not the obligation (the
“Option”), to purchase shares of Common Stock owned by any of the KSA Group at a
purchase price equal to a 1% discount to the closing trading price of the Common
Stock on Nasdaq (or other primary national securities exchange that lists the
Company’s shares of Common Stock, or if none, as quoted on a quotation system)
as of the most recently completed business day (in aggregate, the “Option
Purchase Price”).

(b) The Option may be exercised in writing in whole or in part, from time to
time, at the discretion of the Company (the “Option Notice”); provided, however,
the Company must purchase at least 10,000 shares of Common Stock in connection
with any such Option exercise and any such Option exercise cannot directly
result in the KSA Group having Beneficial Ownership of less than 9.9% of the
then-total outstanding shares of Common Stock.

(c) The Option Notice shall specify the number of shares of Common Stock being
purchased, the resulting calculation of the Option Purchase Price, and the date
on which such purchase shall be consummated, which date shall be within three
business days of the delivery of the Option Notice (or such other time as the
parties shall agree to, the “Option Closing Date”), at the offices of the
Company in Montvale, New Jersey. On the Option Closing Date, the applicable
party of the KSA Group shall deliver to the Company the shares of Common Stock,
free and clear of all Liens, and the applicable party of the KSA Group shall
execute and deliver to the Company such instruments of conveyance and transfer
as the Company may reasonably request, against delivery to the applicable party
of the KSA Group by the Company of the Option Purchase Price by wire transfer of
immediately available funds to an account designated by the applicable party of
the KSA Group.

(d) “then-total outstanding shares of Common Stock” shall mean the number of
outstanding shares set forth by the Company on the cover page of its most recent
Form 10-Q or Form 10-K filed with the SEC.

3.5 Right of First Refusal

(a) During the period beginning on the date of the Original Agreement and ending
on the earlier of (i) April 16, 2016 and (ii) the first date that none of the
KSA Group is a 10% or more Beneficial Owner (as defined in the Amended and
Restated Rights Agreement) of the Common Stock based on the then-total
outstanding shares of Common Stock (the “ROFR Period”), none of the KSA Group
shall, directly or indirectly, enter into any agreement or consummate any
transaction regarding the sale of shares of Common Stock with any Person other
than the Company (a “Third-party Transaction”) except in compliance with this
Section 3.5.

(b) If, at any time during the ROFR Period, any of the KSA Group receives a bona
fide written offer for a Third-party Transaction that the applicable party of
the KSA Group desires to accept (each, a “Third-party Offer”), the applicable
party of the KSA Group shall, within three business days of receipt of the
Third-party Offer, notify the Company in writing (the “Offer Notice”) regarding
the identity of all proposed parties to such Third-party Transaction and the
material financial and other terms and conditions of the Third-party Offer. Each
Offer Notice constitutes an offer made by the applicable party of the KSA Group
to enter into an agreement with the Company on the same material terms of such
Third-party Offer; provided, that the

 

6



--------------------------------------------------------------------------------

Company’s purchase price shall be the lower of (i) the purchase price set forth
in the Offer Notice and (ii) an amount equal to a 1% discount to the closing
trading price of the Common Stock on Nasdaq (or other primary national
securities exchange that lists the Company’s shares of Common Stock, or if none,
as quoted on a quotation system) as of the most recently completed business day
prior to the Third-party Offer (the “ROFR Offer”).

(c) At any time prior to the expiration of five business days following the date
of the Company’s receipt of the Offer Notice (the “Exercise Period”), the
Company may accept the ROFR Offer by delivery to the KSA Group of a written
notice of acceptance together with any standard and customary conditions
applicable to a transaction of this nature, executed by the Company.

(d) If the Company accepts the ROFR Offer during the Exercise Period, the
closing shall occur no later than 10 business days after such acceptance (or
such other time as the parties shall agree to, the “ROFR Closing Date”) at the
offices of the Company in Montvale, New Jersey. On the ROFR Closing Date, the
applicable party of the KSA Group shall deliver to the Company the shares of
Common Stock, free and clear of all Liens, and the applicable party of the KSA
Group shall execute and deliver to the Company such instruments of conveyance
and transfer as the Company may reasonably request, against delivery to the
applicable party of the KSA Group by the Company of the purchase price by wire
transfer of immediately available funds to an account designated by the
applicable party of the KSA Group.

(e) If, by the expiration of the Exercise Period, the Company has not accepted
the ROFR Offer, and provided that the applicable party of the KSA Group has
complied with all of the provisions of this Section 3.5, any time during the 10
business day period following the expiration of the Exercise Period, the
applicable party of the KSA Group may consummate the Third-party Transaction
with the counterparty identified in the applicable Offer Notice, on material
terms that are the same or more favorable to the applicable party of the KSA
Group as the material terms set forth in the Offer Notice. If such Third-party
Transaction is not consummated within 10 business days, the terms and conditions
of this Section 3.5 will again apply and the applicable party of the KSA Group
shall not enter into any Third-party Transaction during the ROFR Period without
affording the Company the right of first refusal on the terms and conditions of
this Section 3.5.

(f) This Section 3.5 shall not apply to any sales by the KSA Group of Common
Stock on Nasdaq (or other primary national securities exchange that lists the
Company’s shares of Common Stock), including, without limitation, the Open
Market Sales hereunder.

 

7



--------------------------------------------------------------------------------

ARTICLE IV

INDEMNIFICATION OF THE COMPANY

Section 4.1 Indemnification. Each of the KSA Group shall, jointly and severally,
indemnify, hold harmless, and defend the Company and its officers, directors,
employees, agents, Affiliates, successors and permitted assigns (each, an
“Indemnified Party”) against any and all losses, damages, liabilities,
deficiencies, claims, actions, judgments, settlements, interest, awards,
penalties, fines, costs, or expenses of whatever kind, including reasonable
attorneys’ fees, that are incurred by an Indemnified Party (collectively,
“Losses”) arising out of any third-party claim alleging (a) any misstatement,
omission, breach or non-fulfillment of any representation, warranty or covenant
under this Agreement by the KSA Group or the KSA Representatives; (b) any
negligent or more culpable act or omission of the KSA Group or the KSA
Representatives (including any reckless or willful misconduct) in connection
with the performance of its obligations under this Agreement; (c) any failure by
the KSA Group or the KSA Representatives to comply with any applicable federal,
state or local laws, regulations or codes in the performance of its obligations
under this Agreement or with respect to the ownership of the Total Company
Shares (as defined in the Original Agreement), including filings under the
Exchange Act or other filings with the SEC; (d) any breach or violation of the
Investment Management Agreement; and (e) the occurrence of a Distribution Date
under the Rights Agreement, dated as of March 31, 2011, by and between the
Company and American Stock Transfer & Trust Company, LLC or the Amended and
Restated Rights Agreement and the resulting exercisability of the Rights
thereunder, or other violation of such agreements related to actions taken or
omissions by any of the KSA Group.

ARTICLE V

MISCELLANEOUS

Section 5.1 Survival. Each of the representations, warranties, covenants, and
agreements in this Agreement or pursuant hereto shall survive for 10 years.
Notwithstanding any knowledge of facts determined or determinable by any party
by investigation, each party shall have the right to fully rely on the
representations, warranties, covenants and agreements of the other parties
contained in this Agreement or in any other documents or papers delivered in
connection herewith. Each representation, warranty, covenant and agreement of
the parties contained in this Agreement is independent of each other
representation, warranty, covenant and agreement. Except as expressly set forth
in this Agreement, no party has made any representation warranty, covenant or
agreement.

Section 5.2 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given if so given) by hand delivery, telecopy or mail
(registered or certified, postage prepaid, return receipt requested) to the
respective parties hereto addressed as follows:

If to the Company:

AEP Industries Inc.

95 Chestnut Ridge Road

Montvale, New Jersey 07645

Attn: Paul Feeney

Fax: (201) 807-6801

 

8



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Honigman Miller Schwartz and Cohn LLP

2290 First National Building

660 Woodward Avenue

Detroit, Michigan 48226

Attn: Michael Ben

Fax: (313) 465-7317

If to the KSA Group:

KSA Capital Management, LLC

67 East Park Place

8th Floor, Suite 800

Morristown, NJ 07960

Attn: Daniel Khoshaba

Fax: (973) 829-3801

With a copy (which shall not constitute notice) to:

Seward & Kissel LLP

One Battery Park Plaza

New York, New York 10004

Attn: David Mullé

Fax: (212) 480-8421

Section 5.3 Certain Definitions. As used in this Agreement, (a) the term
“Affiliate” shall have the meaning set forth in Rule 12b-2 under the Exchange
Act and shall include Persons who become Affiliates of any Person subsequent to
the date hereof; (b) the Company and each of the KSA Group are referred to
herein individually as a “party” and collectively as “parties;” (c) the term
“Person” shall be interpreted broadly to include, among others, any individual,
general or limited partnership, corporation, limited liability or unlimited
liability company, joint venture, estate, trust, group, association or other
entity of any kind or structure; (d) “Knowledge” shall mean the actual or
constructive knowledge of any such Person after due inquiry made in good faith
and (e) “Liens” shall mean any mortgages, pledges, encumbrances, liens, security
interests, options, charges, claims, deeds of trust, deeds to secure debt, title
retention agreements, rights of first refusal or offer, limitations on voting
rights, proxies, voting agreements, limitations on transfer or other agreements
or claims of any kind or nature whatsoever.

Section 5.4 Specific Performance. The Company and each of the KSA Group
acknowledge and agree that the other would be irreparably injured by a breach of
this Agreement and that money damages are an inadequate remedy for an actual or
threatened breach of this Agreement. Accordingly, the parties agree to the
granting of specific performance of this Agreement and injunctive or other
equitable relief as a remedy for any such breach or threatened breach, without
proof of actual damages, and further agree to waive any requirement for the
securing or posting of any bond in connection with any such remedy. Such remedy
shall not be deemed to be the exclusive remedy for a breach of this Agreement,
but shall be in addition to all other remedies available at law or equity.

 

9



--------------------------------------------------------------------------------

Section 5.5 Third Parties. This Agreement is solely for the benefit of the
parties hereto and is not enforceable by any other Person.

Section 5.6 No Waiver. Any waiver by any party hereto of a breach of any
provision of this Agreement shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Agreement. The failure of a party hereto to insist upon strict adherence to
any term of this Agreement on one or more occasions shall not be considered a
waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.

Section 5.7 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
parties hereto further agree to replace such invalid or unenforceable provision
of this Agreement with a valid and enforceable provision that will achieve, to
the extent possible, the purposes of such invalid or unenforceable provision.

Section 5.8 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns; provided, that, this Agreement (and any of the rights, interests or
obligations of any party hereunder) may not be assigned by any party without the
prior written consent of the other parties hereto, such consent not to be
unreasonably withheld. Any purported assignment of a party’s rights under this
Agreement in violation of the preceding sentence shall be null and void.

Section 5.9 Entire Agreement; Amendments. This Agreement amends and restates the
Original Agreement in its entirety. From and after the date hereof, this
Agreement constitutes the entire agreement between the parties with respect to
the subject matter hereof and thereof and this Agreement supersedes all other
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof (except for any rights exercisable by
the parties under the Original Agreement for matters occurring prior to the date
hereof) and, except as expressly set forth herein, is not intended to confer
upon any Person other than the parties hereto any rights or remedies hereunder.
This Agreement may be amended only by a written instrument duly executed by the
parties hereto or their respective permitted successors or assigns.

Section 5.10 Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

Section 5.11 Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware, without
giving effect to choice of law principles thereof that would cause the
application of the laws of any other jurisdiction.

Section 5.12 Submission to Jurisdiction. Each of the parties irrevocably submits
to the exclusive jurisdiction and service and venue in any federal or state
court sitting in the State of

 

10



--------------------------------------------------------------------------------

Delaware for the purposes of any action, suit or proceeding arising out of or
with respect to this Agreement. Each of the parties irrevocably and
unconditionally waives any objections to the laying of venue of any action, suit
or proceeding relating to this Agreement in any federal or state court sitting
in the State of Delaware, and hereby further irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such action,
suit or proceeding brought in any such court has been brought in an inconvenient
forum. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES THE RIGHT TO A TRIAL
BY JURY.

Section 5.13 Counterparts; Facsimile. This Agreement may be executed by the
parties hereto in separate counterparts (including by fax, .jpeg, .tiff and
.pdf), each of which when so executed shall be an original, but all such
counterparts shall together constitute one and the same instrument.

Section 5.14 Further Assurances. Upon the terms and subject to the conditions of
this Agreement, each of the parties hereto agrees to execute such additional
documents, to use commercially reasonable efforts to take, or cause to be taken,
all actions, and to do, or cause to be done, and to assist and cooperate with
the other parties in doing, all things necessary, proper or advisable to
consummate or make effective, in the most expeditious manner practicable, the
transactions contemplated by this Agreement.

Section 5.15 Interpretation. Each of the parties hereto acknowledges that it has
been represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed this
Agreement with the advice of such counsel. Each party hereto and its counsel
cooperated and participated in the drafting and preparation of this Agreement,
and any and all drafts relating thereto exchanged among the parties shall be
deemed the work product of all of the parties and may not be construed against
any party by reason of its drafting or preparation. Accordingly, any rule of law
or any legal decision that would require interpretation of any ambiguities in
this Agreement against any party hereto that drafted or prepared it is of no
application and is hereby expressly waived by each of the parties, and any
controversy over interpretations of this Agreement shall be decided without
regard to events of drafting or preparation.

[SIGNATURE PAGES FOLLOW]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.

 

AEP INDUSTRIES INC. By:

/s/ Paul M. Feeney

Name: Paul M. Feeney Title: Chief Financial Officer KSA CAPITAL MANAGEMENT, LLC
By:

/s/ Daniel D. Khoshaba

Name: Daniel D. Khoshaba Title: Managing Member KSA CAPITAL MASTER FUND, LTD.
By:

/s/ Daniel D. Khoshaba

Name: Daniel D. Khoshaba Title: Director DANIEL D. KHOSHABA

/s/ Daniel D. Khoshaba

 

12